Citation Nr: 1740788	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  17-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for traumatic brain injury due to exposure to artillery concussions. 


REPRESENTATION

The Veteran represented by:  Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to January 1953.  He was awarded the Army Occupation Medal (Japan), Korean Service Medal with 3 Bronze Service Stars, Korean Presidential Unit Citation, and Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

The Veteran has never been afforded a VA examination for the purpose of determining the nature and etiology of his claimed neurological conditions.  In McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) reviewed the criteria for determining when an examination is required under 38 C.F.R. § 3.159(c)(4).  Under McClendon, a VA examination is required when there is: (1) competent evidence of a current disability or recurrent symptoms; (2) evidence establishing an in-service event, injury, or disease; (3) an indication that the current disability may be associated with an in-service event; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

In the case at bar, the record contains evidence of a current neurological condition.  See private neurological records.  At the hearing, the Veteran provided credible testimony regarding an in-service event/injury.  In particular, he testified that during the Korean War he experienced  ringing and headaches due to daily firing of artillery.  See Hearing Transcript, pp. 4-5.  In June 2017, the Veteran submitted a statement from a private neurologist suggesting an indication that the Veteran's Parkinson's disease may be related to military service.  Unfortunately, the language of the physician's statement - "can't exclude [Parkinson's disease] as a remote consequence of his exposure to loud noise and vibration" - falls short of the degree of certainty required to establish service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (terminology equivalent to "may or may not" is too speculative to establish a medical nexus necessary to grant service connection).  While this physician's statement is not adequate to grant the claim, it is sufficient to trigger VA's duty to provide a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Obtain all VA treatment records from the VA Tampa facilities from February 2017 to present and associate such records with the electronic claims file.

2.  THEN, schedule the Veteran for a VA examination with an appropriate medical professional to address the causation and etiology of his current neurological disabilities.  The electronic claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  The examiner should address the following inquiry:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's Parkinson disease, or any other neurological condition, began during, was aggravated by, or is otherwise etiologically related to the Veteran's  active military service or any incident therein.

The examiner must provide a cogent rationale detailing which evidence or medical principles were relied upon in reaching a conclusion as to whether a nexus exists between any current neurological disability and the Veteran's military service.  The examiner must discuss the June 2017 physician's statement concerning the possible influence of in-service artillery vibration/noise and the Veteran's subsequent development of Parkinson's disease.   

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  THEREAFTER, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response before the case is returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




